Holt, J.,
dissenting.
No formal appeal to a court of record is less formal than a common-law motion for judgment. One who states a case may recover, however inartistic that statement may be. He may recover on a contract broken, for work done, and for an indefinite number of other reasons. We look to the substance of things.
Part performance may take a contract from under the statute of frauds, particularly where a petitioner has performed all that was promised, although it may in certain circumstances be necessary to resort to a court of equity for adequate relief. Wright v. Pucket, 22 Gratt. (63 Va.) 370.
Where a vendor has breached his contract, the vendee may follow one of at least three beaten tracks.
First, he may bring a suit for specific performance, which of course gives equity jurisdiction. If it appears that specific performance for any reason is impossible, then equity, having once taken jurisdiction, will adjust the rights of the parties as best it can. It will award to him damages for breach of contract measured by the loss which he has sustained thereby. *580The chancellor may do this by a direct decree or he may seek the assistance of a jury in an issue out of chancery. Porter v. Shaffer, 147 Va. 921, 133 S. E. 614; Pomeroy’s Equity, Vol. 1, Section 237, and Vol. 4, Section 1410.
Second, he may recover in assumpsit for services performed. Brown v. Pollard, 89 Va. 696, 17 S. E. 6; McCrowell v. Burson, 79 Va. 290.
In the instant case, the value of these services exceeded the gross value of the intestate’s estate. Since the right of the plaintiff to recover is measured by this value of the estate, then in no conceivable circumstance should she recover more, and a judgment in excess of that value would be but a futile gesture; she has only asked for a judgment to cover that situation. Moreover, however valuable that estate might have been, plainly a recovery for a lesser sum than she might have been entitled to receive could not possibly have been to the defendant’s hurt. He cannot complain.
Third, the plaintiff might recover damages for breach of contract, just as any plaintiff may where a contract has been breached. That is the exact situation in Timberlake’s Adm'r v. Pugh, 158 Va. 397, 163 S. E. 402. Such a judgment we there sustained. To assume that counsel in that case overlooked anything which would have defeated a recovery is to assume a good deal. He is not likely to have overlooked so simple a proposition as that relied upon here to defeat a recovery.
The measure of her recovery, if she is entitled to recover at all, is the value of her father’s estate. Her estimate of its value is not in dispute. In any event, and by whatever road she traveled, she is entitled to a judgment for that sum, which is $1,000. And so, whether she proceeded at law or in equity, we come out through the door by which we entered.
The statute of frauds,, as a definition of precision, leaves something to be desired, but plainly it was not intended to make straight the way for those who forget their promises, or to place a premium on broken covenants.
'.Courts should not be alert to defeat just claims. A jury’s verdict has established the contract by evidence which it *581deemed competent and satisfactory, and it has fixed the value of the estate as the measure of this illegitimate daughter’s recovery. If she is defeated, it will pass to others who have manifested no more interest in the father than does an eight-year-old horse in its sire.